DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 42 – 70 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 42 and 56, US Patent Application Publication No. 2013/0341261 to Maki et al. (hereinafter referred to as Maki) is considered to represent the closest prior art. 
	In regard to claim 56, the shuttle (210) of Maki can be considered to form a barrel valve. Figure 3B shows an assembly including the barrel valve (210). The barrel valve (210) includes first and second passages (212) that can be moved to align with the inlet and outlet ports (208a, 208b). As best sown in figures 3B and 4B, the bottom four O-ring seals (not numbered) can be considered to form a top barrel valve seal, a first middle barrel valve seal, a second middle barrel valve seal, and a first lower barrel valve seal. A first void volume can be considered to be located in the portion of the barrel valve (210) above the top barrel valve seal. A second void volume can be considered to be located in a portion of the barrel valve between the first and second middle barrel valve seals. There is no teaching or suggestion for a first barrel valve vent passage extending through the sidewall or top wall of the barrel valve and having a barrel valve vent passage opening located in one of the inner sides of the barrel valve void volumes. 
	In regard to claim 42, as discussed above, Maki discloses a shuttle forming a barrel valve. The top of the filter housing (100) forms a filter cap that is inserted into the barrel valve (210). Maki discloses the barrel valve having two openings, and does not teach or suggest an additional vent passage extending through one of the barrel valve sidewall or barrel valve top wall. The filter housing (100) and barrel valve (210) are moved axially relative to one another to align the ports (212) of the barrel valve with the ports (106, 108) of the filter cap. There is no teaching or suggestion the filter cap is capable of being rotated about the longitudinal axis between the first and second positions with the first and second filter cap fluid port being in fluid communication with the respective first and second barrel valve fluid ports in the first position, and with the first and second filter cap fluid port not being in fluid communication with the respective first and second barrel valve fluid ports in the second position. Claims 43 – 55 depend from claim 42 and are allowed for at least the same reason as claim 42. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773